ALAN M. NELSON
ATTORNEY AT Law
Si)
3000 MARcus AVENUE, SUITE 1E5 ia ae
Lake Success, New Yorx 11042 by ye 4 Goa
TELEPHONE: (516) 328-6200 | ail byt yl
New Yorx«k Orrice: Pax: (516) 328-6354 I V ved.
11] JOHN STREET E-mail: anelsonlaw@aol.com
SUITE 640
New York, NY 10038

Case 1:16-cr-00233-AKH Document 116 Filed 05/12/20 Page 1 of 2

Case 1:16-cr-00233-AKH Document 113 Filed 05/01/20 Page 1 of 2

   
 
 
   

 

Hon. Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street

New York, N.Y. 10007

Re: United States v. Isaac Torres
16 Cr. 233 (AKH)

Dear Judge Hellerstin:

Please accept this correspondence as a request to appoint CJA habeas counsel on behalf of Isaac
Torres to facilitate his proceeding with a petition pursuant to 28 ULS.C, § 2255.

I previously represented Mr. Torres as CJA counsel. In late December, 2019, | applied to become
the new CJA Case Budgeting Attorney for the Court of Appeals for the Second Circuit. I am pleased to
advise the Court that on April 6, 2020 I was offered and have accepted that position. I shall commence my
employment on May 4, 2020 in that capacity. In this capacity I shall not be able to further represent my CJA
clients as counsel to effectively perform my duties and responsibilities while avoiding any potential conflict
of interest.

On October 19, 2016 Isaac Torres plead guilty to two of the four charges in this four count

Indictment: (1) conspiring to commit Hobbs Act robbery in violation of 18 U.S.C. § 1954(b)(1)(“Count
One”); and (2) possessing a firearm in furtherance of a crime of violence,” in violation of 18 U.S.C. §

924(c)(“Count Four’).

On June 30, 2017 the Court sentenced Mr. Torres to 60 months imprisonment on Count One and 60
months on Count Four, to runs consecutive to Count One, for a total sentence of 120 months imprisonment.
On November 1, 2019 this Court granted the co-defendant Angel Velasquez’ petition for writ of habeas
corpus and subsequently re-sentenced him on December 5, 2019 to Time Served. (See ECF_95, 99).

Similarly, on March 24, 2020 this Court granted the co-defendant Carlos Ortiz’ petition for a writ of habeas
corpus and re-sentenced him on April 28, 2020 to Time Served. (See ECF 106,112).

Each petition raised and this Court ruled that [per recent Supreme Court and Second Circuit
decisions, conspiracy to commit Hobbs Act robbery is no longer a “crime of violence” predicate for purposes
of section 924 (c). Torres, like Veasquez and Ortiz allocuted only to his conspiracy to commit Hobs Act
Case 1:16-cr-00233-AKH Document 116 Filed 05/12/20 Page 2 of 2

Case 1:16-cr-00233-AKH Document 113 Filed 05/01/20 Page 2 of 2

robbery and possession of a firearm in furtherance of that conspiracy. Therefore like his co-conspirators
Torres did not substantiate any predicate for the section 924© violation. Accordingly, were Mr. Torres to
file a petition pursuant to 28 U.S.C, §924(c), he should receive the same relief.

It is therefore respectfully requested that the Court appoint new CJA counsel to file such a petition
o behalf of the Mr. Ortiz. In the alternative, it is respectfully requested that this Court threat this application

as a petition for a writ of habeas corpus on the above stated basis, grant the application and re-sentence Isaac
Torres to Time Served.

Respectfully submitted,
/s/ Alan Nelson

Alan Nelson
cc: All counsel (electronic mail)
